DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the claim recites “the other hand”. There is insufficient antecedent basis for this limitation in the claim, since an other hand has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an other hand.
	Regarding claim 18, the claim recites “the undeployed state”. There is insufficient antecedent basis for this limitation in the claim, since an undeployed state has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an undeployed state.
	Regarding claim 19, the claim recites “the undeployed state”. There is insufficient antecedent basis for this limitation in the claim, since an undeployed state has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an undeployed state.
	Regarding claim 20,  the claim recites “the undeployed state”. There is insufficient antecedent basis for this limitation in the claim, since an undeployed state has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an undeployed state.
	Claims 16-17 are indefinite due to their dependencies on indefinite base claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teitelbaum (US 2018/0036520 A1).
	Regarding claim 15, Teitelbaum discloses (abstract; paras. [0021]-[0045]; figs. 1-6) a method of pressurizing a medical device (paras. [0036]-[0045]; figs. 3-4), comprising: 
	obtaining an inflation device (200) comprising a syringe body (212, fig. 3), a plunger (220) within the syringe body (paras. [0036]-[0037]; figs. 3-4), a handle (230) coupled to the plunger (fig. 3), and a crank member (232) coupled to the handle (releasably engages handle 230, para. [0038]), wherein the crank member comprises a grip (knob 234, para. [0039]; fig. 3); 
	deploying the crank member (crank member rotated, para. [0045]); 
	grasping the syringe body in one hand and the grip in the other hand (crank member includes knob 234 grasped by user, para. [0045]); and 
	advancing the plunger by rotating the crank member (plunger advanced by rotating crank member, para. [0045]).
	Regarding claim 16, Teitelbaum discloses the method of claim 15. Teitelbaum further discloses further comprising disposing the crank member from a deployed state to an undeployed state (one of ordinary skill would’ve understood crank member to be disengaged upon completion of the therapy and therefore disposed to an undeployed state after rotation, see also para. [0045] describing a configuration of the crank member when not in use prior to rotation, para. [0045]).
	Regarding claim 19, Teitelbaum discloses the method of claim 15. Teitelbaum further discloses wherein the grip is configured to be axially loaded when disposed in the undeployed state (knob 234 when not in use capable of being axially loaded via attachment to handle 230; since crank member is connected to handle 230 with an interference fit, knob 234 would be axially loaded in some capacity upon connection to crank member 232 and handle 230, figs. 3-4).
	Regarding claim 20, Teitelbaum discloses the method of claim 15. Teitelbaum further discloses wherein the handle comprises an axial load depression (handle 230 includes channel or cavity 237, which one of ordinary skill would’ve understood to include a depression, para. [0038]) configured to axially load the grip when disposed in the undeployed state (handle 230 forms interference fit with crank member 232 including knob 234 through channel 237, and one of ordinary skill would’ve understood knob 234 to be axially loaded in some capacity upon connection to crank member 232 and handle 230, para. [0038]; figs. 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teitelbaum in view of Mullen (US 2009/0151484 A1).
	Regarding claim 1, Teitelbaum discloses (abstract; paras. [0021]-[0045]; figs. 1-6) an inflation device assembly (200, paras. [0036]-[0040]; figs. 3-4), comprising: 
	a syringe body (212, fig. 3); 
	a plunger (220, para. [0036]) configured for advancement and retraction within the syringe body (plunger 220 advances and retracts within syringe body 212, paras. [0036]-[0037]; fig. 3); and 
	a coupling member (218) comprising coupling member threads (includes threads similar to coupling member 118, paras. [0022] and [0036]) configured to constrain movement of the plunger within the syringe body (advances and retracts plunger via engagement with thread rail, paras. [0022] and [0036]-[0037]); 
	a handle (230, para. [0037]) coupled to a proximal portion of the plunger (fig. 3); and 
	a crank member (232) coupled to the handle (releasably engages handle 230, para. [0038]); 
	wherein the crank member comprises a grip (knob 234, para. [0039]; fig. 3), wherein the crank member is configured to move from a deployed state (crank member 232 in use via rotation, para. [0040]) to an undeployed state (crank member 232 not in use or detached from handle 230, paras. [0036] and [0038]). 
	However, Teitelbaum fails to disclose the grip configured to rotationally self-orient when the crank member is moved from a deployed state to an undeployed state.
	Mullen teaches (paras. [0020]-[0023] and [0028]; figs. 3-5), in the analogous art of Teitelbaum, a crank handle including a crank member (crank assembly 50 includes crank member 52, para. [0020]; fig. 3) comprising a grip (handle assembly 80, fig. 3) configured to rotationally self-orient when the crank member is moved from a deployed state to an undeployed state (handle assembly 80 structured to sit within indentation 68 upon release by moving past stop surface 74, and would therefore rotationally self-orient upon release by orienting to latch surface 106 and indentation 68 via stop surface 74 when crank member/device are not in use, which is consistent with the instant spec. describing rotational self-orientation as engagement between the grip and a secondary structure of the handle, para. [0039] of published application, paras. [0022]-[0023] and [0028] of Mullen), for the purpose of providing a configuration to stow the handle assembly (para. [0028]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teitelbaum’s device with the grip as claimed, such that the grip is configured to rotationally self-orient with the crank member, as taught by Mullen, in order to provide a configuration to stow the grip for storage when desired.
	Regarding claim 4, Teitelbaum (as modified) teaches the device of claim 1. Teitelbaum (as modified) further teaches wherein the grip is disposed within a cavity or channel of the crank member when the crank member is disposed in the undeployed state (indentation 68, figs. 3-5 of Mullen).
	Regarding claim 5, Teitelbaum (as modified) teaches the device of claim 1. Teitelbaum (as modified) further teaches wherein the crank member comprises a deflecting rib (stop surface 74, fig. 4) configured to rotationally deflect the grip when the grip is moved from the deployed state to the undeployed state (causes extension 110 of handle member 82 to move past stop surface 74 to be disposed above latch surface 106 upon release, para. [0028] of Mullen).
	Regarding claim 6, Teitelbaum (as modified) teaches the device of claim 5. Teitelbaum (as modified) further teaches wherein the deflecting rib is disposed off-center from a longitudinal axis of the crank member (formed adjacent latch surface 106 and therefore off-center from longitudinal axis of crank assembly 50, since latch surface 106 is a lateral surface of crank assembly 50, figs. 3-5 of Mullen).
	Regarding claim 7, Teitelbaum (as modified) teaches the device of claim 1. Teitelbaum (as modified) further teaches wherein the handle comprises a depression (indentation 68 of Mullen, which includes a depression and is part of the handle assembly, para. [0020]; figs. 3-5 of Mullen) configured to axially load the grip when the grip is moved from the deployed state to the undeployed state (indentation 68 accommodates handle assembly 80 when moved into stored position, which one of ordinary skill would’ve understood to exert an axial load at least via contact with extensions 110a and 110b, since extensions move past stop surface 74 to be disposed above latch surface 106, paras. [0022]-[0023] and [0028] of Mullen).
	Regarding claim 8, Teitelbaum (as modified) teaches the device of claim 7. Teitelbaum (as modified) further teaches wherein the depression comprises a cup shape (indentation includes semicircular recess, which one of ordinary skill would’ve understood to be shaped similarly to a cup, as evidenced by US 5318534 to Williams describing a cup shape as semicircular, col. 5 lines 4-17 of Williams, para. [0020] of Mullen).
	Regarding claim 17, Teitelbaum discloses the method of claim 16.
	However, Teitelbaum fails to disclose wherein the grip is configured to rotationally self-orient when disposed in the undeployed state.
	Mullen teaches (paras. [0020]-[0023] and [0028]; figs. 3-5), in the analogous art of Teitelbaum, a crank handle including a crank member (crank assembly 50 includes crank member 52, para. [0020]; fig. 3) comprising a grip (handle assembly 80, fig. 3) configured to rotationally self-orient when disposed in the undeployed state (handle assembly 80 structured to sit within indentation 68 upon release by moving past stop surface 74, and would therefore rotationally self-orient upon release by orienting to latch surface 106 and indentation 68 via stop surface 74 when crank member/device are not in use, which is consistent with the instant spec. describing rotational self-orientation as engagement between the grip and a secondary structure of the handle, para. [0039] of published application, paras. [0022]-[0023] and [0028] of Mullen), for the purpose of providing a configuration to stow the handle assembly (para. [0028]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teitelbaum’s method with the grip as claimed, such that the grip is configured to rotationally self-orient with the crank member, as taught by Mullen, in order to provide a configuration to stow the grip for storage when desired.
	Regarding claim 18, Teitelbaum discloses the method of claim 15. 
	However, Teitelbaum fails to disclose wherein the crank member comprises a deflecting rib configured to rotationally deflect the grip when disposed in the undeployed state.
	Mullen teaches (paras. [0020]-[0023] and [0028]; figs. 3-5), in the analogous art of Teitelbaum, a crank handle including a crank member (crank assembly 50 includes crank member 52, para. [0020]; fig. 3) comprising a grip (handle assembly 80, fig. 3), wherein the crank member comprises a deflecting rib (stop surface 74, para. [0020]; fig. 4) configured to rotationally deflect the grip when disposed in the undeployed state (causes extension 110 of handle member 82 to move past stop surface 74 upon release into retracted position, para. [0028]), for the purpose of providing a configuration to stow the handle assembly by moving the handle member into the appropriate released position (para. [0028]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teitelbaum’s method with the deflecting rib as claimed, as taught by Mullen, in order to provide a configuration to stow the grip for storage when desired by moving the grip into the appropriate released position.
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Teitelbaum in view of Mullen as applied to claim 1 above, and further in view of Hodroff (US 2006/0260618 A1).
	Regarding claim 2, Teitelbaum (as modified) teaches the device of claim 1. 
	However, Teitelbaum fails to disclose wherein the grip comprises a rhomboid shape in a transverse cross-sectional plane, wherein the grip comprises a first width that is larger than a second width.
	Hodroff teaches (paras. [0090]-[0092]; fig. 17), in the same field of endeavor, a handle for a surgical device including a grip (handle 402 gripped by surgeon, paras. [0090]-[0092]) comprising a rhomboid shape in a transverse cross-sectional plane (non-circular cross-section can be a rhombus, which one of ordinary skill would’ve understood to include at least a portion in a transverse cross-sectional plane due to the nature of a rhombus having one width greater than a second perpendicular width, para. [0090]), wherein the grip comprises a first width larger than a second width (para. [0090]), for the purpose of providing one or more surfaces on the handle for a surgeon to place pressure onto and achieve a grip with a midplane of the handle placed appropriately for the desired procedure, such that a flat portion may be present to allow the thumb of a user to apply pressure to the handle (paras. [0090]-[0091]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teitelbaum’s (as modified) device to include a grip comprising a rhomboid shape as claimed, as taught by Hodroff, in order to provide one or more surfaces on the handle for a surgeon to place pressure onto and achieve a grip with a midplane of the handle placed appropriately for the desired procedure, such that a flat portion may be present to allow the thumb of a user to apply pressure to the handle when desired.
	Regarding claim 3, Teitelbaum (as modified) teaches the device of claim 2. Teitelbaum (as modified) further teaches wherein when the grip self-orients, the first width is oriented in a horizontal plane and the second width is oriented in a vertical plane (one of ordinary skill would’ve understood the first width to include at least a portion in a horizontal plane and the second width to include at least a portion in a vertical plane due to the nature of a rhombus, which includes a first width greater than a second perpendicular width; therefore, each width would include a horizontal and vertical component and orient within a horizontal and vertical plane, respectively).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Teitelbaum in view of Mullen as applied to claim 1 above, and further in view of Rosine (US 2004/0084084 A1).
	Regarding claim 9, Teitelbaum (as modified) teaches the device of claim 1. 
	However, Teitelbaum (as modified) fails to teach wherein the crank member is hingedly coupled to the handle.
	Rosine teaches (para. [0027]), in the analogous art of Teitelbaum, a handle (186, fig. 4) and a crank member (28, fig. 4), wherein the crank member is hingedly coupled to the handle (living hinge 201, para. [0027]), for the purpose of providing a mechanism to stop the rotation by locking the handle in place (para. [0027]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teitelbaum’s (as modified) device with the hinge as claimed, as taught by Rosine, in order to provide a mechanism to stop rotation between the handle and crank member when desired, which would provide more control to the actuation mechanism of the device.
Claim(s) 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Teitelbaum in view of Mullen and Rosine.
	Regarding claim 10, Teitelbaum discloses (abstract; paras. [0021]-[0045]; figs. 1-6) a rotatable handle (paras. [0036]-[0040]; figs. 3-4), comprising: 
	a bottom member (handle 230 releasably engaged with crank member 232, para. [0038]; fig. 3); and 
	a crank member (232, para. [0038]) coupled to the bottom member (figs. 3-4); 
	wherein the crank member comprises a grip (knob 234, para. [0039]), wherein the crank member is configured to move from a deployed state (crank member 232 in use via rotation, para. [0040]) to an undeployed state (crank member 232 not in use or detached from handle 230, paras. [0036] and [0038]).
	However, Teitelbaum fails to disclose the crank member hingedly coupled to the bottom member; and the grip configured to rotationally self-orient when the crank member is moved from a deployed state to an undeployed state.
	Rosine teaches (para. [0027]), in the analogous art of Teitelbaum, a handle (186, fig. 4) and a crank member (28, fig. 4), wherein the crank member is hingedly coupled to the handle (living hinge 201, para. [0027]), for the purpose of providing a mechanism to stop the rotation by locking the handle in place (para. [0027]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teitelbaum’s device with the hinge as claimed, as taught by Rosine, in order to provide a mechanism to stop rotation between the bottom member and crank member when desired, which would provide more control to the actuation mechanism of the device.
	Teitelbaum (as modified) still fails to teach the grip configured to rotationally self-orient when the crank member is moved from a deployed state to an undeployed state.
	Mullen teaches (paras. [0020]-[0023] and [0028]; figs. 3-5), in the analogous art of Teitelbaum, a crank handle including a crank member (crank assembly 50 includes crank member 52, para. [0020]; fig. 3) comprising a grip (handle assembly 80, fig. 3) configured to rotationally self-orient when the crank member is moved from a deployed state to an undeployed state (handle assembly 80 structured to sit within indentation 68 upon release by moving past stop surface 74, and would therefore rotationally self-orient upon release by orienting to latch surface 106 and indentation 68 via stop surface 74 when crank member/device are not in use, which is consistent with the instant spec. describing rotational self-orientation as engagement between the grip and a secondary structure of the handle, para. [0039] of published application, paras. [0022]-[0023] and [0028] of Mullen), for the purpose of providing a configuration to stow the handle assembly (para. [0028]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teitelbaum’s (as modified) device with the grip as claimed, such that the grip is configured to rotationally self-orient with the crank member, as taught by Mullen, in order to provide a configuration to stow the grip for storage when desired.
	Regarding claim 13, Teitelbaum (as modified) teaches the device of claim 10. Teitelbaum (as modified) further teaches wherein the grip is disposed within a cavity or channel of the crank member when the crank member is disposed in the undeployed state (indentation 68, figs. 3-5 of Mullen).
	Regarding claim 14, Teitelbaum (as modified) teaches the device of claim 10. Teitelbaum (as modified) further teaches wherein the grip is configured to facilitate a user's grasp of the crank member with the user's hand or fingers (handle assembly 80 engaged for use and therefore facilitates user’s grasp, para. [0028] of Mullen).
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Teitelbaum in view of Mullen and Rosine as applied to claim 10 above, and further in view of Hodroff.
	Regarding claim 11, Teitelbaum (as modified) teaches the device of claim 10.
	However, Teitelbaum (as modified) fails to teach wherein the grip comprises a rhomboid shape in a transverse cross-sectional plane, where a first width is larger than a second width.
	Hodroff teaches (paras. [0090]-[0092]; fig. 17), in the same field of endeavor, a handle for a surgical device including a grip (handle 402 gripped by surgeon, paras. [0090]-[0092]) comprising a rhomboid shape in a transverse cross-sectional plane (non-circular cross-section can be a rhombus, which one of ordinary skill would’ve understood to include at least a portion in a transverse cross-sectional plane due to the nature of a rhombus having one width greater than a second perpendicular width, para. [0090]), wherein the grip comprises a first width larger than a second width (para. [0090]), for the purpose of providing one or more surfaces on the handle for a surgeon to place pressure onto and achieve a grip with a midplane of the handle placed appropriately for the desired procedure, such that a flat portion may be present to allow the thumb of a user to apply pressure to the handle (paras. [0090]-[0091]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teitelbaum’s (as modified) device to include a grip comprising a rhomboid shape as claimed, as taught by Hodroff, in order to provide one or more surfaces on the handle for a surgeon to place pressure onto and achieve a grip with a midplane of the handle placed appropriately for the desired procedure, such that a flat portion may be present to allow the thumb of a user to apply pressure to the handle when desired.
	Regarding claim 12, Teitelbaum (as modified) teaches the device of claim 11. Teitelbaum (as modified) further teaches wherein the grip self-orients such that the first width is oriented in a horizontal plane and the second width is oriented in a vertical plane (one of ordinary skill would’ve understood the first width to include at least a portion in a horizontal plane and the second width to include at least a portion in a vertical plane due to the nature of a rhombus, which includes a first width greater than a second perpendicular width; therefore, each width would include a horizontal and vertical component and orient within a horizontal and vertical plane, respectively).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,160,958 in view of Mullen.
	Regarding claim 1, U.S. Patent No. 11,160,958 to Sykes claims an inflation device assembly (claim 1, col. 18 line 56), comprising: a syringe body; a plunger configured for advancement and retraction within the syringe body; and a coupling member comprising coupling member threads configured to constrain movement of the plunger within the syringe body; a handle coupled to a proximal portion of the plunger; and a crank member coupled to the handle; wherein the crank member comprises a grip (col. 18 lines 55-63 and col. 19 lines 6-8), but does not claim the grip configured to rotationally self-orient when the crank member is moved from a deployed state to an undeployed state.
	Mullen teaches (paras. [0020]-[0023] and [0028]; figs. 3-5), in the analogous art of Teitelbaum, a crank handle including a crank member (crank assembly 50 includes crank member 52, para. [0020]; fig. 3) comprising a grip (handle assembly 80, fig. 3) configured to rotationally self-orient when the crank member is moved from a deployed state to an undeployed state (handle assembly 80 structured to sit within indentation 68 upon release by moving past stop surface 74, and would therefore rotationally self-orient upon release by orienting to latch surface 106 and indentation 68 via stop surface 74 when crank member/device are not in use, which is consistent with the instant spec. describing rotational self-orientation as engagement between the grip and a secondary structure of the handle, para. [0039] of published application, paras. [0022]-[0023] and [0028] of Mullen), for the purpose of providing a configuration to stow the handle assembly (para. [0028]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of claim 1 of Sykes with the grip, such that the grip is configured to rotationally self-orient with the crank member, as taught by Mullen, in order to provide a configuration to stow the grip for storage when desired.
	Regarding claim 9, Sykes claims wherein the crank member is hingedly coupled to the handle (claim 8, col. 19 lines 33-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5168757 to Rabenau, disclosing a lever having a self-alignment mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771